DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.

Response to Arguments
Applicant’s arguments see pages 6-7, filed December 14, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1, 4-13, and 16-23 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1, 4, 7-13, 16, and 19-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “wherein: measuring the reflected color on the surface comprises measuring a first reflected color at a first position on the surface and measuring a second reflected color at a second position on the surface; generating the image comprises generating a first portion of the image in accordance with the first reflected color and generating a second portion of the image in accordance with the second reflected color; and a color gradient is applied across the first and second portions of the image displayed on the display device” as the references only teach use of electrochromatic window assemblies for providing light dimming and controlling functions in addition to the use of sensor based windows for providing different refractive indexes via the different window layers for generating functions such as virtual object representation, however the references fail to explicitly disclose the process for measuring a reflected color based on multiple colors at different positions on a given surface for generating an image in which a color gradient is applied across different portions of the image within an aircraft cabin display for the purpose of providing a smooth transition between image portions displayed over the windows in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 13, this claim recites limitations similar in scope to that of claim 1, and thus the claim is allowed under the same rationale as provided above.
In regards to dependent claims 4, 7-12, 16, and 19-23, these claims depend from allowed base claims 1 and 13, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2021/0206509 A1 – Reference is of particular relevance to the application as it discloses a vehicle color-lighting control system in which at least one light source mounted within the vehicle to illuminate an interior of the vehicle with at least one second color in a first state and with at least one third color in a second state, and a controller for operating the coloring mechanism to color the at least one portion of the at least one sidewall with the at least one first color and concurrently illuminate the interior of the vehicle with the at least one second color.  
US 2020/0159081 A1– Reference is of particular relevance to the application as it discloses a vehicle display device using a hetero electrochromic film includes: a projector configured to project a predetermined image onto at least one of a windshield and a window of a vehicle.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619